Case 1:20-cv-01259-ARR-SMG Document 66 Filed 12/17/20 Page 1 of 2 PageID #: 236



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


  Elky OGOREK-WILLNER, et al.,
                                                                     20-CV-1259 (ARR) (SMG)
                    Plaintiffs,
                                                                     Opinion & Order
                             — against —
                                                                     Not for electronic or print
  RED CLAY NORSE, LLC, et al.,                                       publication

                    Defendants.


 ROSS, United States District Judge:

         This Court has received the sua sponte Report and Recommendations regarding dismissal of

 defendant Apex Newark LLC dated December 2, 2020, from the Honorable Steven M. Gold,

 United States Magistrate Judge. No objections have been filed. The Court reviews “de novo any part

 of the magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P. 72(b); see

 also Brissett v. Manhattan & Bronx Surface Transit Operating Auth., No. 09-CV-874 (CBA) (LB), 2011

 WL 1930682, at *1 (E.D.N.Y. May 19, 2011), aff’d, 472 F. App’x 73 (2d Cir. 2012) (summary order).

 Where no timely objections have been filed, “the district court need only satisfy itself that there is no

 clear error on the face of the record.” Finley v. Trans Union, Experian, Equifax, No. 17-CV-0371

 (LDH) (LB), 2017 WL 4838764, at *1 (E.D.N.Y. Oct. 24, 2017) (quoting Estate of Ellington ex rel.

 Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186, 189 (E.D.N.Y. 2011)). Having reviewed the

 record, I find no clear error. I therefore adopt the Report and Recommendations in its entirety as

 the opinion of the Court pursuant to 28 U.S.C. § 636(b)(1).

         Accordingly, this action is dismissed without prejudice against defendant Apex Newark LLC

 only.


 SO ORDERED.
Case 1:20-cv-01259-ARR-SMG Document 66 Filed 12/17/20 Page 2 of 2 PageID #: 237




                                           _______/s/________________
                                           Allyne R. Ross
                                           United States District Judge

 Dated:      December 17, 2020
             Brooklyn, New York




                                       2
